Title: Thomas Jefferson to Wilson Cary Nicholas, 15 July 1815
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          Dear Sir Monticello July 15. 15.
          Your favor of yesterday is this moment recieved and furnishes me matter of real regret: because there is nothing just & honorable which I would not cheerfully do for yourself or any member of your family. but the case in question stands thus. while I lived in Paris, I became acquainted with Thomas Appleton of Boston, then a young man, and recommended him to the old Congress as Consul for Leghorn, & he was appointed. on the commencement of the new government he was confirmed by Genl W. at my request. he has been now about 30. years in possession of the office, has conducted himself with integrity & diligence and never done an act to incur blame from the government. under these circumstances it would be immoral in me to sollicit his removal.—I  recieved a letter from him some months ago asking my aid to get him removed from Leghorn to Paris. I did nothing in it upon my general principle of declining these sollicitations. I know that Fulwar Skipwith was appointed to Paris, & was preparing to go when the return of Bonaparte suspended it; some former transactions having made it doubtful whether Bonaparte would recieve him & whether our government could with propriety propose him. how this has been settled I know not. but in the event of Appleton’s removal to Paris there would be an opening at Leghorn. Appleton is not a man who could be put into comparison with your son on any original competition: but 30. years possession & approbation cannot fail to be a weight in his scale. I will chearfully communicate your wishes to the President by our next mail, on the hypothesis that Leghorn may be now vacant; yet I know at the same time that the president’s own dispositions to do any thing in his power which would be agreeable to yourself or your family will render my application merely an evidence of my wishes to be useful to you.While you were living in Albemarle you once proposed that a few of us should join in an enterprize to import our own plaister from Halifax, for the very just reason that we might recieve it clear of the exorbitant profits levied on it by the merchant. I should be glad to be one in such an adventure to the amount of 15. tons. probably yourself, mr Patterson & Genl Cocke might want what would make up a load for a vessel of 60. or 80. tons: and your present situation might enable you to get engage some vessel from Halifax to return here with such a cargo on our account. there is living there as a merchant, a brother of Thos E. Randolph. perhaps we might engage his agency in it. or perhaps you could get some merchant in Richmond to transact the business for us on commission for a reasonable per cent. if any arrangement for this object be practicable I shall be glad to be concerned to the extent I have mentioned, and will concur in any advances requisite for it’s execution.Accept the assurance of my constant esteem & respect
          Th: Jefferson
        